It appearing that the defendant in the above-entitled case has failed to prosecute his appeal from the Superior Court in Fairfield County with proper *733diligence, it is, under Practice Book § 696, ordered by the Supreme Court, suo motu, that the appeal be and hereby is dismissed unless the defendant files his brief on or before August 12, 1976.
Donald A. Browne, state’s attorney, for the appel-lee (state).
Clement F. Naples, assistant public defender, for the appellant (defendant).
Argued June 1
decided June 1, 1976